Citation Nr: 0314507	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  00-23 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement for the service connection for back secondary 
to service-connected residuals of the left ankle fracture.

2.  Increased evaluation for residuals of left ankle facture 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Lu Zhou, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1951 to May 1953.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decisions rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran and his representative 
presented testimony before the undersigned Member of the 
Board at a hearing at the RO in December 2002.


REMAND

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002).  Pursuant to the VCAA, VA first has a duty to 
notify the veteran and his representative of any information 
and evidence necessary to substantiate this claim for VA 
benefits.  Further, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claim, 
although the ultimate responsibility for furnishing evidence 
rests with the veteran.  See 38 U.S.C.A. § 5103A (West 2002).  

The Board undertook additional development on the claim, 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(ii) 
(2002).  Additional medical evidence was received and has 
been associated with the claims file.  However, the United 
States Court of Appeals for the Federal Circuit recently 
invalidated the regulations which empowered the Board to 
consider additional evidence without prior RO review in the 
absence of a waiver of such review by the veteran or his 
representative.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, Nos. 02-7304, -7305, -7316, 2003 U.S. App. 
LEXIS 8275 (Fed. Cir. May 1, 2003).  In this case, a waiver 
has not been received.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
are fully complied with and satisfied.  
See 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2002).  The RO should 
also ensure compliance with VA's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002)

2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered.  The 
veteran should be given an opportunity to 
respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	CHERYL L MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




